Citation Nr: 1106360	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral small plantar 
calcaneal spurs.

2.  Entitlement to service connection for allergies to include 
itchy, watery eyes and nasal congestion.

3.  Entitlement to service connection for gastrosophageal reflux 
disease.

4.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from January 2005 to November 
2005.  The Veteran had additional duty in the National Guard.  

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied service connection 
for bilateral small plantar calcaneal spurs, allergies to include 
itchy, watery eyes and nasal congestion, gastrosophageal reflux 
disease and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims file reveals that additional RO action on the claims 
on appeal is warranted.

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003). The threshold for 
finding a link between current disability and disease or injury 
in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

A veteran's report of a continuity of symptomatology can satisfy 
the requirement for evidence that the current condition is 
related to service.  Kowalski v. Nicholson, 19 Vet App 171 
(2005).  

Regarding the claims for service connection for bilateral small 
plantar calcaneal spurs, allergies to include itchy, watery eyes 
and nasal congestion and gastrosophageal reflux disease, the 
record contains current diagnoses of calcaneal spurs, sinus 
congestion, allergic rhinitis and esophageal reflux.

In a June 2007 pre-deployment questionnaire for the National 
Guard, he indicated that he was diagnosed with bone spurs while 
on active duty.

In his March 2009 substantive appeal, the Veteran gave a history 
of calcaneal spurs, allergy and sinus issues and reflux disease 
since his time serving in Iraq.  Specifically, he reported that 
he had foot problems that were incurred when he was deployed in 
Iraq.  He also noted that he was constantly exposed to raw cement 
dust and burning fires which contributed to his allergy and sinus 
disability.  He indicated that he presented with complaints of 
nausea and dizziness while in Iraq which related to his reflux 
which he had experienced since his time on active duty.  

The Board notes that the Veteran has not been afforded a VA 
examination in order to determine the nature and etiology of his 
claimed bilateral small plantar calcaneal spurs, allergies to 
include itchy, watery eyes and nasal congestion and 
gastrosophageal reflux disease disabilities.  

Based on the above, the Board finds that further examination is 
needed so that a medical professional can review the entire 
medical record, consider a complete history, and provide an 
informed opinion as to the relationship between the Veteran's 
active service and the current claimed bilateral small plantar 
calcaneal spurs, allergies to include itchy, watery eyes and 
nasal congestion and gastrosophageal reflux disease. 

Regarding the Veteran's claim for service connection for 
tinnitus, the Board notes that the Veteran has a current 
diagnosis of tinnitus.  He underwent a VA audio examination in 
August 2007.  The diagnosis was tinnitus.  The examiner opined 
that the current left ear hearing loss and bilateral tinnitus 
were not caused by or the result of noise exposure while in the 
military.  This opinion was predicated on the fact that service 
treatment records dated January 2000 and November 2001 both 
demonstrated left ear hearing loss which indicated that the 
hearing loss was a pre-existing condition prior to his active 
duty.  However, the Board notes that while the January 2000 
entrance examination and the November 2001 audio examination 
demonstrated left ear hearing loss, neither examination made any 
mention of tinnitus.  The Board finds that another VA examination 
is necessary to specifically address whether bilateral tinnitus 
was caused by or the result of noise exposure while in the 
military.

Additionally, if there was pre-existing tinnitus, the August 2007 
VA examiner did not provide an opinion as to whether any pre-
existing tinnitus was aggravated beyond its natural progression 
during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing 
that a pre- existing disease or injury will be considered to have 
been aggravated by active service where there is an increase in 
disability during service absent a finding that the increase was 
due to the natural progress of the disease).  

Thus, the RO should schedule the veteran for a VA examination to 
determine the nature, extent, and etiology of any current 
tinnitus, to include whether any pre-existing tinnitus underwent 
a permanent worsening during service beyond its natural 
progression. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for a 
VA orthopedic examination.  The claims file 
must be provided to the examiner prior to 
the examination and the report must 
indicate that the file was reviewed in 
conjunction with the examination.  All 
indicated evaluations, studies, and tests 
should be accomplished and any such results 
must be included in the examination report.  
After performing the examination, the 
examiner should provide opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran has bilateral small plantar 
calcaneal spurs which had their onset 
during service, were manifested within one 
thereafter or are otherwise related to the 
Veteran's active service.  The examiner 
should provide the rationale for all 
opinions provided. If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

3.  The Veteran also should be scheduled 
for a VA examination by a qualified 
physician to determine the etiology of the 
claimed allergy condition manifested by 
itchy, watery eyes and nasal congestion.  
All necessary tests and studies should be 
conducted, and all clinical manifestations 
should be reported in detail. 

Based on a review of the record and an 
examination of the Veteran the physician 
should offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran 
has an allergy condition manifested by 
itchy, watery eyes and nasal congestion 
which had its onset during service or is 
otherwise related to service.  Reasons and 
bases should be provided for all 
conclusions. 

4.  The Veteran also should be scheduled 
for a VA examination by a qualified 
physician to determine the etiology of the 
claimed gastrosophageal reflux disease.  
All necessary tests and studies should be 
conducted, and all clinical manifestations 
should be reported in detail. 

Based on a review of the record and an 
examination of the Veteran the physician 
should offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran 
has gastrosophageal reflux disease which 
had its onset during service or is 
otherwise related to service.  Reasons and 
bases should be provided for all 
conclusions. 

5.  The Veteran should be scheduled for a 
VA audiology examination for opinions as to 
whether whether any current tinnitus 
disability clearly and unmistakably 
preexisted service.  If so, the examiner 
should provide an opinion as to whether the 
tinnitus disability clearly and 
unmistakably did not permanently 
worsen beyond natural progression during 
service.  If the disorder is not found to 
have clearly and unmistakably preexisted 
service, the examiner should offer an 
opinion as to whether it is at least a 
50 percent probability or greater (at least 
as likely as not) that he has tinnitus as a 
result of active service.  The examiner 
should solicit a detailed history of any 
symptoms or treatment during active service 
and of the continuation of any such 
symptoms after service.  Reasons and bases 
should be provided for all conclusions.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010). 

